McBride, J.,

delivered the opinion of the Court.

The City of St. Louis instituted proceedings before the Recorder of said City, against the defendant, Billings, for an assault, &c., in violation of an Ordinance of said City. A trial was had, and the defendant found guilty, when he appealed to the Criminal .Court, where on a second trial *358ho was again found guiltjq he then moved for a new trial, which being refused, he excepted and appealed to this Court.
No brief of counsel has been filed in this Court, to direct our attention to the supposed error committed by the Court below, nor have we detected any upon an inspection of the record.
In the Criminal Court, John Bentz, the individual assaulted, was examined as a witness before the jury. His evidence fully establishes the charge made in the complaint against the defendant. The defendant then introduced Catharine Bentz, the former wife of John Bentz, who gave a different account of the affray, making John the aggressor, and then introduced a witness, who testified that he had heard some persons say they would not believe John when-testifying in a cause in which he was interested. The jury, however, chose to give credit to John Bentz’s version of the affair, and we are not prepared to say that they erred in doing so. For whether John or Catharine, were both or either entitled to credit, was a question which the jury were better qualified to decide than we are, and we shall not therefore undertake to review their verdict.
Judgment affirmed.